              Case 1:19-cv-01108-GSA Document 26 Filed 08/31/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   SHARON LAHEY
     Special Assistant United States Attorney
 5   Social Security Administration
 6     160 Spear Street, Suite 800
       San Francisco, California 94105
 7     Telephone: 415-977-8963
       Facsimile: 415-744-0134
 8     Email: sharon.lahey@ssa.gov
 9
     Attorneys for DEFENDANT
10
11                                    UNITED STATES DISTRICT COURT
12                                  EASTERN DISTRICT OF CALIFORNIA
13                                              FRESNO DIVISION
14
     CHRISTIE MICHELE HARVEY,                        )   CIVIL NO. 1:19-cv-01108-GSA
15                                                   )
                    Plaintiff,                       )   STIPULATION AND ORDER FOR
16                                                   )   DEFENDANT’S 14-DAY EXTENSION OF
            vs.                                      )   TIME TO RESPOND TO PLAINTIFF’S
17
                                                     )   BRIEF IN SUPPORT OF REMAND
18   ANDREW SAUL, Commissioner Of Social             )
       Security,                                     )
19                                                   )
                    Defendant.                       )
20
                                                     )
21
22          IT IS HEREBY STIPULATED, by and between Christie Michele Harvey (“Plaintiff”) and
     Andrew Saul, Commissioner of Social Security (“Defendant”) (collectively, the “Parties”), by and
23
     through their respective counsel of record, that Defendant shall have an extension of time of 14 days to
24
     respond to Plaintiff’s brief in support of remand. Under the new briefing schedule, Defendant will file
25
     any response on or before September 16, 2020. Any reply thereto will be due on or before October 1,
26
     2020. This is Defendant’s first extension request for an extension of time, and it is the second request
27
     for an extension of time requested in the above-captioned matter. Defendant requests this additional
28

     STIPULATION AND PROPOSED ORDER                                            CASE NO.: 1:19-cv-01108-GSA
              Case 1:19-cv-01108-GSA Document 26 Filed 08/31/20 Page 2 of 2


 1
     time because the defense counsel currently assigned to the above-captioned matter is leaving the office.
 2
     The case is being transferred to the undersigned defense attorney who requires additional time to
 3
     adequately address the issues that Plaintiff raises in her brief in support of remand. The Parties further
 4
     stipulate that the Court’s Scheduling Order shall be modified accordingly.
 5
     Date: August 28, 2020                         PEÑA & BROMBERG, PLC
 6
 7
                                                   By: /s/ Jonathan O. Peña*
 8                                                 JONATHAN O. PEÑA
                                                   (*Authorized as to form by e-mail on August 28, 2020)
 9                                                 Attorneys for Plaintiff
10
     Date: August 28, 2020                         McGREGOR W. SCOTT
11
                                                   Acting United States Attorney
12
13                                                 By: /s/ Sharon Lahey
                                                   SHARON LAHEY
14
                                                   Special Assistant United States Attorney
15
16
17   IT IS SO ORDERED.

18      Dated:     August 31, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND PROPOSED ORDER                                             CASE NO.: 1:19-cv-01108-GSA
